State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 16, 2016                     521024
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK ex rel. DOUGLAS
   LATTA,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

DANIEL F. MARTUSCELLO JR., as
   Superintendent of Coxsackie
   Correctional Facility,
                    Respondent.
________________________________


Calendar Date:   May 3, 2016

Before:   Peters, P.J., Lahtinen, Garry, Lynch and Mulvey, JJ.

                               __________


     Douglas Latta, Woodbourne, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Martin A.
Hotvet of counsel), for respondent.

                               __________


      Appeal from a judgment of the Supreme Court (Tailleur, J.),
entered May 11, 2015 in Greene County, which denied petitioner's
application for a writ of habeas corpus, in a proceeding pursuant
to CPLR article 70, after a hearing.

      Petitioner commenced this proceeding pursuant to CPLR
article 70 for a writ of habeas corpus on the grounds that his
conviction for various crimes in 2013 violated the constitutional
prohibition against double jeopardy and that he was denied the
right to counsel during his trial. Supreme Court denied the
application following a hearing and petitioner now appeals.
                              -2-                  521024

      "It is well settled that habeas corpus relief is not an
appropriate remedy for resolving claims that could have been or
that were raised on direct appeal or in a postconviction motion"
(People ex rel. Lainfiesta v Lape, 83 AD3d 1303, 1303 [2011], lv
denied 17 NY3d 708 [2011] [citations omitted]; see People ex rel.
Berry v LaClair, 65 AD3d 1428, 1428 [2009]; People ex rel.
Jackson v McGinnis, 251 AD2d 731, 731 [1998], appeal dismissed lv
and denied 92 NY2d 913 [1998]). Inasmuch as both issues raised
here could be raised on direct appeal or in a CPL article 440
motion, the application for the writ of habeas corpus was
properly denied (see People ex rel. Jackson v McGinnis, 251 AD2d
at 731; People ex rel. Murphy v Leonardo, 179 AD2d 848, 848
[1992], lv denied 79 NY2d 757 [1992]). Moreover, we find no
circumstances warranting a departure from traditional orderly
procedure (see People ex rel. Fauntleroy v Rock, 113 AD3d 982,
983 [2014], lv denied 22 NY3d 865 [2014]).

      Peters, P.J., Lahtinen, Garry, Lynch and Mulvey, JJ.,
concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court